Title: To Thomas Jefferson from the Board of War, with Reply, 16 December 1779
From: Board of War,Jefferson, Thomas
To: Board of War,Jefferson, Thomas


Williamsburg, 16 Dec. 1779. In Feb. 1779 Mark Talbot agreed with Capt. Maxwell and Col. Travis, commissioners of the navy, to build a vessel of war for the state. Talbot, supposing he had a bad bargain, did not comply with the terms of the contract. When called on in June for delivery, he stated that the enemy had destroyed the vessel, though it appears that timbers for the hull had not been raised  at the time he claimed it was destroyed. Talbot has been frequently urged to complete his contract and has received considerable money on account. Meanwhile he has built and sold several vessels to private adventurers. By a letter from Capt. Wilson, enclosed, it can be seen what prospect there is of Talbot’s complying with his agreement. It appears he is appropriating public money for his own use. It would be expedient to purchase a similar vessel and commence action against Talbot for breach of covenant. Signed by Innes, Nelson, and Barron. Countersigned: “In Council Decr. 18th. 1779. The board approves of prosecuting Mark Talbot for breach of contract and the Attorney General is desired to prosecute him accordingly. Th: Jefferson.”
